UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10475 COUNTRY MUTUAL FUND TRUST (Exact name of registrant as specified in charter) 1705 Towanda Avenue Bloomington, IL 61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 Towanda Avenue Bloomington, IL 61702 (Name and address of agent for service) Registrant's telephone number, including area code:1-800-245-2100 Date of fiscal year end: June 30, December 31 Date of reporting period: June 30, 2012 Name of Fund: COUNTRY GROWTH Period: July 2011-June 2012 Company Name Meeting Date CUSIP Ticker RESEARCH IN MOTION LIMITIED 7/12/2011 RIMM Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT 1. JAMES L. BALSILLIE 2. MIKE LAZARIDIS 3. DAVID KERR 4. CLAUDIA KOTCHKA 5. ROGER MARTIN 6. JOHN RICHARDSON 7. BARBARA STYMIEST 8. ANTONIO VIANA-BAPTISTA 9. JOHN WETMORE 02. RESOLUTION APPROVING THE RE-APPOINTMENT OF THE AUDITORS OF THE COMPANY AND AUTHORIZING THE BOARD OF DIRECTORS TO FIX THE AUDITORS' REMUNERATION. MANAGEMENT 03. THE SHAREHOLDER PROPOSAL SET OUT IN SCHEDULE "A" OF THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR FOR THE MEETING. ISSUER Company Name Meeting Date CUSIP Ticker DELL 7/15/2011 24702R101 DELL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR FOR 1. JAMES W. BREYER FOR FOR 2. DONALD J. CARTY FOR FOR 3. MICHAEL S. DELL FOR FOR 4. WILLIAM H. GRAY, III FOR FOR 5. GERARD J. KLEISTERLEE FOR FOR 6. THOMAS W. LUCE, III FOR FOR 7. KLAUS S. LUFT FOR FOR 8. ALEX J. MANDL FOR FOR 9. SHANTANU NARAYEN FOR FOR 10. H. ROSS PEROT, JR. FOR FOR 02. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS DELL'S NDEPENDENT AUDITOR FOR FISCAL 2012 MANAGEMENT FOR FOR 03. APPROVAL, ON AN ADVISORY BASIS, OF DELL'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON WHETHER FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION SHOULD OCCUR EVERY 1 YEAR, EVERY 2 YEARS OR EVERY 3 YEARS MANAGEMENT AGAINST FOR SH1. INDEPENDENT CHAIRMAN ISSUER AGAINST FOR SH2. STOCKHOLDER ACTION BY WRITTEN CONSENT ISSUER AGAINST FOR SH3. DECLARATION OF DIVIDENDS ISSUER Company Name Meeting Date CUSIP Ticker VODAFONE GROUP PLC 7/26/2011 VOD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. TO RECEIVE THE COMPANY'S ACCOUNTS AND REPORTS OF THE DIRECTORS AND THE AUDITOR FOR THE YEAR ENDED 31 MARCH 2 FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 02. TO ELECT GERARD KLEISTERLEE AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 03. TO RE-ELECT JOHN BUCHANAN AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 04. TO RE-ELECT VITTORIO COLAO AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 05. TO RE-ELECT MICHEL COMBES AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 06. TO RE-ELECT ANDY HALFORD AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 07. TO RE-ELECT STEPHEN PUSEY AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 08. TO ELECT RENEE JAMES AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 09. TO RE-ELECT ALAN JEBSON AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 10. TO RE-ELECT SAMUEL JONAH AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 11. TO RE-ELECT NICK LAND AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 12. TO RE-ELECT ANNE LAUVERGEON AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 13. TO RE-ELECT LUC VANDEVELDE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) (MEMBER OF THE REMUNERATION COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 14. TO RE-ELECT ANTHONY WATSON AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) (MEMBER OF THE REMUNERATION COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 15. TO RE-ELECT PHILIP YEA AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 16. TO APPROVE A FINAL DIVIDEND OF 6.05P PER ORDINARY SHARE MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 17. TO APPROVE THE REMUNERATION REPORT OF THE BOARD FOR THE YEAR ENDED 31 MARCH 2 FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 18. TO RE-APPOINT DELOITTE LLP AS AUDITOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 19. TO AUTHORISE THE AUDIT COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 20. TO AUTHORISE THE DIRECTORS TO ALLOT SHARES MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR S21. TO AUTHORISE THE DIRECTORS TO DIS-APPLY PRE- EMPTION RIGHTS MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR S22. TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SECTION 701, COMPANIES ACT 2006) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR S23. TO AUTHORISE THE CALLING OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING ON NOT LESS THAN 14 CLEAR DAYS' NOTICE MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT Company Name Meeting Date CUSIP Ticker MEDTRONIC INC 8/25/2011 MDT Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. RICHARD H. ANDERSON FOR FOR 2. DAVID L. CALHOUN FOR FOR 3. VICTOR J. DZAU, M.D. FOR FOR 4. OMAR ISHRAK FOR FOR 5. SHIRLEY ANN JACKSON PHD FOR FOR 6. JAMES T. LENEHAN FOR FOR 7. DENISE M. O'LEARY FOR FOR 8. KENDALL J. POWELL FOR FOR 9. ROBERT C. POZEN FOR FOR 10. JEAN-PIERRE ROSSO FOR FOR 11. JACK W. SCHULER FOR FOR 02. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 03. A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION (A "SAY-ON-PAY" VOTE). MANAGEMENT 1 YEAR FOR 04. A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF SAY-ON-PAY VOTES. MANAGEMENT Company Name Meeting Date CUSIP Ticker ABERCROMBIE & FITCH CO 9/16/2011 ANF Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JANUARY 19, 2011, BETWEEN THE COMPANY AND ABERCROMBIE & FITCH CO., AN OHIO CORPORATION AND A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY, BY WHICH THE COMPANY WILL EFFECT THE REINCORPORATION OF THE COMPANY FROM DELAWARE TO OHIO. MANAGEMENT FOR FOR 02. TO APPROVE, IF NECESSARY, THE ADJOURNMENT OF THE SPECIAL MEETING TO SOLICIT ADDITIONAL PROXIES. MANAGEMENT FOR FOR 03. SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE SPECIAL MEETING OR ANY ADJOURNMENT THEREOF. MANAGEMENT Company Name Meeting Date CUSIP Ticker FEDEX CORPORATION 9/26/2011 31428X106 FDX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: JOHN A. EDWARDSON MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: STEVEN R. LORANGER MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: GARY W. LOVEMAN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: R. BRAD MARTIN MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO MANAGEMENT FOR FOR 1HELECTION OF DIRECTOR: SUSAN C. SCHWAB MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: FREDERICK W. SMITH MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: JOSHUA I. SMITH MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: DAVID P. STEINER MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: PAUL S. WALSH MANAGEMENT FOR FOR 02. APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION IN ORDER TO ALLOW STOCKHOLDERS TO CALL SPECIAL MEETINGS. MANAGEMENT FOR FOR 03. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 04. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 05. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 06. STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. ISSUER AGAINST FOR 07. STOCKHOLDER PROPOSAL REQUIRING EXECUTIVES TO RETAIN SIGNIFICANT STOCK. ISSUER AGAINST FOR 08. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORT. ISSUER Company Name Meeting Date CUSIP Ticker THE PROCTER & GAMBLE COMPANY 10/11/2011 PG Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: ANGELA F. BRALY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: KENNETH I. CHENAULT MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: SCOTT D. COOK MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN DESMOND-HELLMANN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: ROBERT A. MCDONALD MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: MARGARET C. WHITMAN MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: PATRICIA A. WOERTZ MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: ERNESTO ZEDILLO MANAGEMENT FOR FOR 02. RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ( OF PROXY STATEMENT) MANAGEMENT FOR FOR 03. ADVISORY VOTE TO APPROVE THE COMPANY'S SAY ON PAY VOTE (PAGES 65-66 OF PROXY STATEMENT) MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE TO RECOMMEND THE FREQUENCY OF THE SAY ON PAY VOTE (PAGES 66-67 OF PROXY STATEMENT) MANAGEMENT FOR FOR 05. AMEND THE COMPANY'S AMENDED ARTICLES OF INCORPORATION ( OF PROXY STATEMENT) MANAGEMENT AGAINST FOR 06. SHAREHOLDER PROPOSAL #1 - CUMULATIVE VOTING ( OF PROXY STATEMENT) ISSUER AGAINST FOR 07. SHAREHOLDER PROPOSAL #2 - ANIMAL TESTING (PAGES 69-70 OF PROXY STATEMENT) ISSUER AGAINST FOR 08. SHAREHOLDER PROPOSAL #3 - ELECTIONEERING CONTRIBUTIONS (PAGES 70-72 OF PROXY STATEMENT) ISSUER Company Name Meeting Date CUSIP Ticker ARCHER-DANIELS-MIDLAND COMPANY 11/3/2011 ADM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: G.W. BUCKLEY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: M.H. CARTER MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: T. CREWS MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: P. DUFOUR MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: D.E. FELSINGER MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: A. MACIEL MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: P.J. MOORE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: T.F. O'NEILL MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: K.R. WESTBROOK MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: P.A. WOERTZ MANAGEMENT FOR FOR 02. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2012. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 05. STOCKHOLDER'S PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. ISSUER AGAINST FOR 06. STOCKHOLD ER'S PROPOSAL REGARDING REPORT ONPOLITICAL CONTRIBUTIONS. ISSUER AGAINST FOR 07. STOCKHOLDER'S PROPOSAL REGARDING SUSTAINABLE PALM OIL. ISSUER Company Name Meeting Date CUSIP Ticker MICROSOFT CORPORATION 11/15/2011 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER MANAGEMENT FOR FOR 2. ELECTION OF DIRECTOR: DINA DUBLON MANAGEMENT FOR FOR 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III MANAGEMENT FOR FOR 4. ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN MANAGEMENT FOR FOR 5. ELECTION OF DIRECTOR: REED HASTINGS MANAGEMENT FOR FOR 6. ELECTION OF DIRECTOR: MARIA M. KLAWE MANAGEMENT FOR FOR 7. ELECTION OF DIRECTOR: DAVID F. MARQUARDT MANAGEMENT FOR FOR 8. ELECTION OF DIRECTOR: CHARLES H. NOSKI MANAGEMENT FOR FOR 9. ELECTION OF DIRECTOR: HELMUT PANKE MANAGEMENT FOR FOR 10 .ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT 1 YEAR FOR 11. ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT FOR FOR 12. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. MANAGEMENT AGAINST FOR 13. SHAREHOLDER PROPOSAL 1. ESTABLISHMENT OF A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. ISSUER Company Name Meeting Date CUSIP Ticker BHP BILLITON LIMITED 11/17/2011 BHP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. TO RECEIVE THE 2 MANAGEMENT FOR FOR 02. TO ELECT LINDSAY MAXSTED AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 03. TO ELECT SHRITI VADERA AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 04. TO RE-ELECT MALCOLM BROOMHEAD AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 05. TO RE-ELECT JOHN BUCHANAN AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 06. TO RE-ELECT CARLOS CORDEIRO AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 07. TO RE-ELECT DAVID CRAWFORD AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 08. TO RE-ELECT CAROLYN HEWSON AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 09. TO RE-ELECT MARIUS KLOPPERS AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 10. TO RE-ELECT WAYNE MURDY AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 11. TO RE-ELECT KEITH RUMBLE AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 12. TO RE-ELECT JOHN SCHUBERT AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 13. TO RE-ELECT JACQUES NASSER AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 14. TO REAPPOINT KPMG AUDIT PLC AS THE AUDITOR OF BHP BILLITON PLC MANAGEMENT FOR FOR 15. TO RENEW THE GENERAL AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC MANAGEMENT FOR FOR 16. TO APPROVE THE AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC FOR CASH MANAGEMENT FOR FOR 17. TO APPROVE THE REPURCHASE OF SHARES IN BHP BILLITON PLC MANAGEMENT FOR FOR 18. TO APPROVE THE 2 MANAGEMENT FOR FOR 19. TO APPROVE TERMINATION BENEFITS FOR GROUP MANAGEMENT COMMITTEE MEMBERS MANAGEMENT FOR FOR 20. TO APPROVE THE GRANT OF AWARDS TO MARIUS KLOPPERS UNDER THE GIS AND THE LTIP MANAGEMENT Company Name Meeting Date CUSIP Ticker EXPRESS SCRIPTS, INC 12/21/2011 ESRX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JULY 20, 2011, AS AMENDED ON NOVEMBER 7, 2, BY AND AMONG EXPRESS SCRIPTS, INC., MEDCO HEALTH SOLUTIONS, INC., ARISTOTLE HOLDING, INC., ARISTOTLE MERGER SUB, INC., AND PLATO MERGER SUB, INC. MANAGEMENT FOR FOR 02. TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING BY EXPRESS SCRIPTS STOCKHOLDERS (IF IT IS NECESSARY OR APPROPRIATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT). MANAGEMENT Company Name Meeting Date CUSIP Ticker ACE LIMITED 1/9/2012 H0023R105 ACE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: DAVID J. BRAILER MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: STEVEN A. DAVIS MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: WILLIAM C. FOOTE MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: MARK P. FRISSORA MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: GINGER L. GRAHAM MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: ALAN G. MCNALLY MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: NANCY M. SCHLICHTING MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: DAVID Y. SCHWARTZ MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: ALEJANDRO SILVA MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: JAMES A. SKINNER MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: GREGORY D. WASSON MANAGEMENT FOR FOR 02. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS WALGREEN CO.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 03. APPROVAL OF THE WALGREEN CO. 2011 CASH-BASED INCENTIVE PLAN. MANAGEMENT FOR FOR 04. ADVISORY VOTE ON THE APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT 1 YEAR FOR 05. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT AGAINST FOR 06. SHAREHOLDER PROPOSAL REGARDING AN EXECUTIVE EQUITY RETENTION POLICY. ISSUER Company Name Meeting Date CUSIP Ticker MONSANTO COMPANY 1/24/2012 61166W101 MON Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JANICE L. FIELDS MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: HUGH GRANT MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: C. STEVEN MCMILLAN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: ROBERT J. STEVENS MANAGEMENT FOR FOR 02. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. MANAGEMENT FOR FOR 03. ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 04. APPROVAL OF THE MONSANTO COMPANY 2005 LONG-TERM INCENTIVE PLAN (AS AMENDED AND RESTATED AS OF JANUARY 24, 2012). MANAGEMENT AGAINST FOR 05. SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. ISSUER Company Name Meeting Date CUSIP Ticker ENERGIZER HOLDINGS INC 1/30/2012 29266R108 ENR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: BILL G. ARMSTRONG MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: J. PATRICK MULCAHY MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: PAMELA M. NICHOLSON MANAGEMENT FOR FOR 02. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLPAS INDEPENDENT AUDITOR MANAGEMENT FOR FOR 03. NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR 04. NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION MANAGEMENT Company Name Meeting Date CUSIP Ticker EMERSON ELECTRIC CO 2/7/2012 EMR Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. C. FERNANDEZ G.* FOR FOR 2. A.F. GOLDEN* FOR FOR 3. W.R. JOHNSON* FOR FOR 4. J.B. MENZER* FOR FOR 5. A.A. BUSCH III** FOR FOR 6. R.L. RIDGWAY** FOR FOR 02. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 03. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT AGAINST FOR 04. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. ISSUER AGAINST FOR 05. APPROVAL OF THE STOCKHOLDER PROPOSAL REGARDING DECLASSIFICATION OF THE BOARD OF DIRECTORS AS DESCRIBED IN THE PROXY STATEMENT. ISSUER Company Name Meeting Date CUSIP Ticker RALCORP HOLDINGS INC 2/15/2012 RAH Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. DAVID R. BANKS* FOR FOR 2. JONATHAN E. BAUM** FOR FOR 3. DAVID P. SKARIE** FOR FOR 4. BARRY H. BERACHA# FOR FOR 5. PATRICK J. MOORE# FOR FOR 03. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS RALCORP HOLDINGS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012 MANAGEMENT FOR FOR 04. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR 05. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MANAGEMENT Company Name Meeting Date CUSIP Ticker NOVARTIS AG 2/23/2012 66987V109 NVS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NOVARTIS AG AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS YEAR 2011 MANAGEMENT FOR FOR 02. DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE MANAGEMENT FOR FOR 03. APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AND DECLARATION OF DIVIDEND MANAGEMENT FOR FOR 04. REDUCTION OF SHARE CAPITAL MANAGEMENT FOR FOR 5A1. TO THE BOARD OF DIRECTORS RE- ELECTION OF WILLIAM BRODY, M.D., PH.D., FOR A TWO-YEAR TERM MANAGEMENT FOR FOR 5A2 RE-ELECTION OF SRIKANT DATAR, PH.D., FOR A THREE-YEAR TERM MANAGEMENT FOR FOR 5A3. RE-ELECTION OF ANDREAS VON PLANTA, PH.D., FOR A THREE-YEAR TERM MANAGEMENT FOR FOR 5A4. RE-ELECTION OF DR. ING. WENDELIN WIEDEKING FOR A THREE-YEAR TERM MANAGEMENT FOR FOR 5A5. RE-ELECTION OF ROLF M. ZINKERNAGEL, M.D., FOR A TWO-YEAR TERM MANAGEMENT FOR FOR 5B. ELECTION OF DIMIT+C366RI AZAR, M.D., FOR A THREE-YEAR TERM MANAGEMENT FOR FOR 06. APPOINTMENT OF THE AUDITOR MANAGEMENT FOR FOR 07. ADDITIONAL AND/OR COUNTER-PROPOSALS PRESENTED AT THE MEETING MANAGEMENT Company Name Meeting Date CUSIP Ticker INTERNATIONAL GAME TECHNOLOGY 3/5/2012 IGT Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. PAGET L. ALVES FOR FOR 2. JANICE CHAFFIN FOR FOR 3. GREG CREED FOR FOR 4. PATTI S. HART FOR FOR 5. ROBERT J. MILLER FOR FOR 6. DAVID E. ROBERSON FOR FOR 7. VINCENT L. SADUSKY FOR FOR 8. PHILIP G. SATRE FOR FOR 02. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 03. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS IGT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. MANAGEMENT Company Name Meeting Date CUSIP Ticker QUALCOMM INCORPORATED 3/6/2012 QCOM Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. BARBARA T. ALEXANDER FOR FOR 2. STEPHEN M. BENNETT FOR FOR 3. DONALD G. CRUICKSHANK FOR FOR 4. RAYMOND V. DITTAMORE FOR FOR 5. THOMAS W. HORTON FOR FOR 6. PAUL E. JACOBS FOR FOR 7. ROBERT E. KAHN FOR FOR 8. SHERRY LANSING FOR FOR 9. DUANE A. NELLES FOR FOR 10. FRANCISCO ROS FOR FOR 11. BRENT SCOWCROFT FOR FOR 12. MARC I. STERN FOR FOR 02. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 30, MANAGEMENT FOR FOR 03. TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 04. TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE PLURALITY VOTING PROVISION. MANAGEMENT Company Name Meeting Date CUSIP Ticker AECOM TECHNOLOGY CORPORATION 3/8/2012 00766T100 ACM Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. JAMES H. FORDYCE FOR FOR 2. LINDA GRIEGO FOR FOR 3. RICHARD G. NEWMAN FOR FOR 4. WILLIAM G. OUCHI FOR FOR 02. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. MANAGEMENT FOR FOR 03. VOTE ON AN ADVISORY RESOLUTION ON THE COMPANY'S EXECUTIVE COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker COVIDIEN PLC 3/13/2012 G2554F113 COV Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JOSE E. ALMEIDA MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: CRAIG ARNOLD MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: ROBERT H. BRUST MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JOHN M. CONNORS, JR. MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: TIMOTHY M. DONAHUE MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: RANDALL J. HOGAN, III MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: MARTIN D. MADAUS MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: DENNIS H. REILLEY MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: JOSEPH A. ZACCAGNINO MANAGEMENT FOR FOR 02. APPOINT THE INDEPENDENT AUDITORS AND AUTHORIZE THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. MANAGEMENT FOR FOR 03. AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 04. AUTHORIZE THE COMPANY TO MAKE MARKET PURCHASES OF COMPANY SHARES. MANAGEMENT FOR FOR S5. AUTHORIZE THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES IT HOLDS AS TREASURY SHARES. (SPECIAL RESOLUTION) MANAGEMENT FOR FOR S6. AMEND ARTICLES OF ASSOCIATION TO PROVIDE FOR ESCHEATMENT IN ACCORDANCE WITH U.S. LAWS. (SPECIAL RESOLUTION) MANAGEMENT FOR FOR S7. AMEND ARTICLES OF ASSOCIATION TO GIVE THE BOARD OF DIRECTORS AUTHORITY TO DECLARE NON-CASH DIVIDENDS. (SPECIAL RESOLUTION) MANAGEMENT Company Name Meeting Date CUSIP Ticker HEWLETT-PACKARD COMPANY 3/21/2012 HPQ Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: M. L. ANDREESSEN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: S. BANERJI MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: R. L. GUPTA MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: J. H. HAMMERGREN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: R. J. LANE MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: A. M. LIVERMORE MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: G. M. REINER MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: P. F. RUSSO MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: G. K. THOMPSON MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: M. C. WHITMAN MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: R. V. WHITWORTH MANAGEMENT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2012. MANAGEMENT FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 4. STOCKHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." ISSUER Company Name Meeting Date CUSIP Ticker THE BANK OF NEW YORK MELLON CORP 4/10/2012 BK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RUTH E. BRUCH MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: GERALD L. HASSELL MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: EDMUND F. KELLY MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: RICHARD J. KOGAN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JOHN A. LUKE, JR MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: MARK A. NORDENBERG MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: CATHERINE A. REIN MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK MANAGEMENT FOR FOR 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 3 .RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT AGAINST FOR 4. STOCKHOLDER PROPOSAL REQUESTING ADOPTION OF A POLICY RELATED TO AN INDEPENDENT CHAIRMAN. ISSUER AGAINST FOR 5. STOCKHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE VOTING. ISSUER Company Name Meeting Date CUSIP Ticker SCHLUMBERGER LIMITIED 4/11/2012 SLB SCHLUMBERGER N.V. Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: TONY ISAAC MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: ADRIAN LAJOUS MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: ELIZABETH A. MOLER MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: LUBNA S. OLAYAN MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: L. RAFAEL REIF MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: TORE I. SANDVOLD MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: HENRI SEYDOUX MANAGEMENT FOR FOR 2. TO APPROVE AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 3. TO APPROVE THE COMPANY'S 2011 FINANCIAL STATEMENTS AND DECLARATIONS OF DIVIDENDS. MANAGEMENT FOR FOR 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 5. TO APPROVE AMENDMENTS TO THE COMPANY'S 2 PLAN FOR NON-EMPLOYEE DIRECTORS TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE AND MAKE CERTAIN TECHNICAL CHANGES. MANAGEMENT Company Name Meeting Date CUSIP Ticker WELLS FARGO & COMPANY 4/24/2012 WFC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JOHN D. BAKER II MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: ELAINE L. CHAO MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JOHN S. CHEN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: LLOYD H. DEAN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: SUSAN E. ENGEL MANAGEMENT FOR FOR ELECTION OF DIRECTOR: ENRIQUE 1F. HERNANDEZ, JR. MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: DONALD M. JAMES MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: NICHOLAS G. MOORE MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: FEDERICO F. PENA MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: PHILIP J. QUIGLEY MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: JUDITH M. RUNSTAD MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: JOHN G. STUMPF MANAGEMENT FOR FOR 1O. ELECTION OF DIRECTOR: SUSAN G. SWENSON MANAGEMENT FOR FOR 2. PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO APPROVE THE NAMED EXECUTIVES' COMPENSATION. MANAGEMENT FOR FOR 3. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2012. MANAGEMENT AGAINST FOR 4. STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. ISSUER AGAINST FOR 5. STOCKHOLDER PROPOSAL TO PROVIDE FOR CUMULATIVE VOTING IN CONTESTED DIRECTOR ELECTIONS. ISSUER AGAINST FOR 6. STOCKHOLDER PROPOSAL TO AMEND THE COMPANY'S BY-LAWS TO ALLOW STOCKHOLDERS TO NOMINATE DIRECTOR CANDIDATES FOR INCLUSION IN THE COMPANY'S PROXY MATERIALS. ISSUER AGAINST FOR 7. STOCKHOLDER PROPOSAL REGARDING AN INVESTIGATION AND REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS. ISSUER Company Name Meeting Date CUSIP Ticker NEWMONT MINING CORPORATION 4/24/2012 NEW Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: B.R. BROOK MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: V.A. CALARCO MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: J.A. CARRABBA MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: N. DOYLE MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: V.M HAGEN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: M.S. HAMSON MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: J. NELSON MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: R.T. O'BRIEN MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: J.B. PRESCOTT MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: D.C. ROTH MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: S. R. THOMPSON MANAGEMENT FOR FOR 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR MANAGEMENT FOR FOR 3. ADVISORY RESOLUTION TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker INTERNATIONAL BUSINESS MACHINES CORP 4/24/2012 IBM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: A. J. P. BELDA MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: W. R. BRODY MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: K. I. CHENAULT MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: M. L. ESKEW MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: D. N. FARR MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: S. A. JACKSON MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: A. N. LIVERIS MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: W. J. MCNERNEY, JR. MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: J. W. OWENS MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: S. J. PALMISANO MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: V. M. ROMETTY MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: J. E. SPERO MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: S. TAUREL MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: L. H. ZAMBRANO MANAGEMENT FOR FOR 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () MANAGEMENT FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION () MANAGEMENT AGAINST FOR 4. STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING () ISSUER AGAINST FOR 5. STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS - TRADE ASSOCIATIONS POLICY () ISSUER AGAINST FOR 6. STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () ISSUER Company Name Meeting Date CUSIP Ticker GENERAL ELECTRIC COMPANY 4/25/2012 GE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR A1. ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE MANAGEMENT FOR FOR A2. ELECTION OF DIRECTOR: JAMES I. CASH, JR. MANAGEMENT FOR FOR A3. ELECTION OF DIRECTOR: ANN M. FUDGE MANAGEMENT FOR FOR A4. ELECTION OF DIRECTOR: SUSAN HOCKFIELD MANAGEMENT FOR FOR A5. ELECTION OF DIRECTOR: JEFFREY R. IMMELT MANAGEMENT FOR FOR A6. ELECTION OF DIRECTOR: ANDREA JUNG MANAGEMENT FOR FOR A7. ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY MANAGEMENT FOR FOR A8. ELECTION OF DIRECTOR: ROBERT W. LANE MANAGEMENT FOR FOR A9. ELECTION OF DIRECTOR: RALPH S. LARSEN MANAGEMENT FOR FOR A10. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS MANAGEMENT FOR FOR A11. ELECTION OF DIRECTOR: JAMES J. MULVA MANAGEMENT FOR FOR A12. ELECTION OF DIRECTOR: SAM NUNN MANAGEMENT FOR FOR A13. ELECTION OF DIRECTOR: ROGER S. PENSKE MANAGEMENT FOR FOR A14. ELECTION OF DIRECTOR: ROBERT J. SWIERINGA MANAGEMENT FOR FOR A15. ELECTION OF DIRECTOR: JAMES S. TISCH MANAGEMENT FOR FOR A16. ELECTION OF DIRECTOR: DOUGLAS A. WARNER III MANAGEMENT FOR FOR B1 .RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR FOR B2 .ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MANAGEMENT FOR FOR B3. APPROVAL OF AN AMENDMENT TO THE GE 2007 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES MANAGEMENT FOR FOR B4. APPROVAL OF THE MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS MANAGEMENT AGAINST FOR C1. CUMULATIVE VOTING ISSUER AGAINST FOR C2. NUCLEAR ACTIVITIES ISSUER AGAINST FOR C3. INDEPENDENT BOARD CHAIRMAN ISSUER AGAINST FOR C4. SHAREOWNER ACTION BY WRITTEN CONSENT ISSUER Company Name Meeting Date CUSIP Ticker PFIZER INC 4/26/2012 PFE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: M. ANTHONY BURNS MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: W. DON CORNWELL MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: HELEN H. HOBBS MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: CONSTANCE J. HORNER MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JAMES M. KILTS MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: GEORGE A. LORCH MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: JOHN P. MASCOTTE MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: IAN C. READ MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: MARC TESSIER- LAVIGNE MANAGEMENT FOR FOR 2. RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. MANAGEMENT FOR FOR 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 4. SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS. ISSUER AGAINST FOR 5. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT. ISSUER AGAINST FOR 6. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. ISSUER AGAINST FOR 7. SHAREHOLDER PROPOSAL REGARDING ADVISORY VOTE ON DIRECTOR PAY. ISSUER Company Name Meeting Date CUSIP Ticker JOHNSON & JOHNSON 4/26/2012 JNJ Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: ALEX GORSKY MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: LEO F. MULLIN MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: CHARLES PRINCE MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: DAVID SATCHER MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: WILLIAM C. WELDON MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: RONALD A. WILLIAMS MANAGEMENT FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MANAGEMENT FOR FOR 3. APPROVAL OF THE COMPANY'S 2012 LONG- TERM INCENTIVE PLAN MANAGEMENT FOR FOR 4. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 MANAGEMENT AGAINST FOR 5. SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN ISSUER AGAINST FOR 6. SHAREHOLDER PROPOSAL ON BINDING VOTE ON POLITICAL CONTRIBUTIONS ISSUER AGAINST FOR 7. SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING ISSUER Company Name Meeting Date CUSIP Ticker AT&T INC 4/27/2012 00206R102 T Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RANDALL L. STEPHENSON MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: GILBERT F. AMELIO MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: REUBEN V. ANDERSON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JAMES H. BLANCHARD MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JAIME CHICO PARDO MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: JAMES P. KELLY MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JON C. MADONNA MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JOHN B. MCCOY MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: JOYCE M. ROCHE MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: MATTHEW K. ROSE MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON MANAGEMENT FOR FOR 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. MANAGEMENT FOR FOR 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 4. AMEND CERTIFICATE OF INCORPORATION. MANAGEMENT AGAINST FOR 5. POLITICAL CONTRIBUTIONS REPORT. ISSUER AGAINST FOR 6. LIMIT WIRELESS NETWORK MANAGEMENT. ISSUER AGAINST FOR 7. INDEPENDENT BOARD CHAIRMAN. ISSUER Company Name Meeting Date CUSIP Ticker AT&T INC 4/27/2012 00206R102 T Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR 1. R.J. ALPERN FOR FOR 2. R.S. AUSTIN FOR FOR 3. S.E. BLOUNT FOR FOR 4. W.J. FARRELL FOR FOR 5.E.M. LIDDY FOR FOR 6. N. MCKINSTRY FOR FOR 7. P.N. NOVAKOVIC FOR FOR 8. W.A. OSBORN FOR FOR 9.S.C. SCOTT III FOR FOR 10. G.F. TILTON FOR FOR 11. M.D. WHITE FOR FOR 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS MANAGEMENT FOR FOR 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MANAGEMENT AGAINST FOR 4. SHAREHOLDER PROPOSAL - TRANSPARENCY IN ANIMAL RESEARCH ISSUER AGAINST FOR 5. SHAREHOLDER PROPOSAL - LOBBYING DISCLOSURE ISSUER AGAINST FOR 6. SHAREHOLDER PROPOSAL - INDEPENDENT BOARD CHAIR ISSUER AGAINST FOR 7. SHAREHOLDER PROPOSAL - TAX GROSS- UPS ISSUER AGAINST FOR 8. SHAREHOLDER PROPOSAL - EQUITY RETENTION AND HEDGING ISSUER AGAINST FOR 9. SHAREHOLDER PROPOSAL - INCENTIVE COMPENSATION ISSUER AGAINST FOR 10. SHAREHOLDER PROPOSAL - BAN ACCELERATED VESTING OF AWARDS UPON A CHANGE IN CONTROL Company Name Meeting Date CUSIP Ticker AMERICAN EXPRESS COMPANY 4/30/2012 AXP Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR 1. C. BARSHEFSKY FOR FOR 2. U.M. BURNS FOR FOR 3. K.I. CHENAULT FOR FOR 4. P. CHERNIN FOR FOR 5. T.J. LEONSIS FOR FOR 6. J. LESCHLY FOR FOR 7. R.C. LEVIN FOR FOR 8. R.A. MCGINN FOR FOR 9. E.D. MILLER FOR FOR 10. S.S REINEMUND FOR FOR 11. R.D. WALTER FOR FOR 12. R.A. WILLIAMS FOR FOR 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. MANAGEMENT FOR FOR 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 4. APPROVAL OF PERFORMANCE GOALS AND AWARD LIMITS UNDER 2007 INCENTIVE COMPENSATION PLAN. MANAGEMENT AGAINST FOR 5. SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. ISSUER AGAINST FOR 6. SHAREHOLDER PROPOSAL RELATING TO SEPARATION OF CHAIRMAN AND CEO ROLES. ISSUER Company Name Meeting Date CUSIP Ticker GENERAL DYNAMICS CORPORATION 5/2/2012 GD Vote MRV Proposal Proposed by Issuer or Security Holder 1A. ELECTION OF DIRECTOR: MARY T. BARRA FOR FOR 1B. ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JAMES S. CROWN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: WILLIAM P. FRICKS MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JAY L. JOHNSON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: JAMES L. JONES MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: PAUL G. KAMINSKI MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JOHN M. KEANE MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: LESTER L. LYLES MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: PHEBE N. NOVAKOVIC MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: WILLIAM A. OSBORN MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: ROBERT WALMSLEY MANAGEMENT FOR FOR 2. SELECTION OF INDEPENDENT AUDITORS. MANAGEMENT FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 4. APPROVAL OF GENERAL DYNAMICS 2012 EQUITY COMPENSATION PLAN. MANAGEMENT AGAINST FOR 5. SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN RIGHTS POLICY. ISSUER AGAINST FOR 6. SHAREHOLDER PROPOSAL WITH REGARD TO AN INDEPENDENT BOARD CHAIRMAN. ISSUER Company Name Meeting Date CUSIP Ticker ST JUDE MEDICAL INC 5/3/2012 STJ Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JOHN W. BROWN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: DANIEL J. STARKS MANAGEMENT FOR FOR 2. TO APPROVE AMENDMENTS TO THE 2007 EMPLOYEE STOCK PURCHASE PLAN. MANAGEMENT FOR FOR 3. TO APPROVE AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BYLAWS TO DECLASSIFY OUR BOARD OF DIRECTORS. MANAGEMENT FOR FOR 4. ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MANAGEMENT FOR FOR 5. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. MANAGEMENT Company Name Meeting Date CUSIP Ticker AFLAC INCORPORATED 5/7/2012 AFL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: DANIEL P. AMOS MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: JOHN SHELBY AMOS II MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: PAUL S. AMOS II MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: KRISS CLONINGER III MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: ELIZABETH J. HUDSON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: ROBERT B. JOHNSON MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: CHARLES B. KNAPP MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: E. STEPHEN PURDOM, M.D. MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: BARBARA K. RIMER, DRPH MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: MARVIN R. SCHUSTER MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: MELVIN T. STITH MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: DAVID GARY THOMPSON MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: TAKURO YOSHIDA MANAGEMENT Company Name Meeting Date CUSIP Ticker 3M COMPANY 5/8/2012 88579Y101 MMM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: VANCE D. COFFMAN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MICHAEL L. ESKEW MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: W. JAMES FARRELL MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL MANAGEMENT FOR FOR 1F.ELECTION OF DIRECTOR: EDWARD M. LIDDY MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: ROBERT S. MORRISON MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: AULANA L. PETERS MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: INGE G. THULIN MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: ROBERT J. ULRICH MANAGEMENT FOR FOR 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 4. TO APPROVE THE 2 RESTATED GENERAL EMPLOYEES STOCK PURCHASE PLAN. MANAGEMENT FOR FOR 5. TO APPROVE THE AMENDED 2008 LONG- TERM INCENTIVE PLAN. MANAGEMENT AGAINST FOR 6. STOCKHOLDER PROPOSAL ON LOBBYING. ISSUER AGAINST FOR 7. STOCKHOLDER PROPOSAL TO PROHIBIT POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. ISSUER AGAINST FOR 8. STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN. ISSUER Company Name Meeting Date CUSIP Ticker COVANCE INC 5/8/2012 CVD Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR 1. R. BARCHI, M.D., PH.D. FOR FOR 2. JOSEPH C. SCODARI FOR FOR 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 3. APPROVAL OF THE NON-EMPLOYEE DIRECTORS DEFERRED STOCK PLAN. MANAGEMENT FOR FOR 4. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLC FOR THE FISCAL YEAR 2012. MANAGEMENT AGAINST FOR 5. SHAREHOLDER PROPOSAL SUBMITTED BY PETA TO REQUIRE ANNUAL REPORTS BY THE BOARD OF DIRECTORS PERTAINING TO CITATIONS UNDER THE ANIMAL WELFARE ACT. ISSUER Company Name Meeting Date CUSIP Ticker BAXTER INTERNATIONAL INC 5/8/2012 BAX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JAMES R. GAVIN III, M.D., PH.D. MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: PETER S. HELLMAN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: K.J. STORM MANAGEMENT FOR FOR 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR FOR 3. APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION MANAGEMENT FOR FOR 4. SHAREHOLDER PROPOSAL TO REPEAL CLASSIFIED BOARD ISSUER FOR FOR 5. SHAREHOLDER PROPOSAL TO ADOPT SIMPLE MAJORITY VOTE ISSUER Company Name Meeting Date CUSIP Ticker NEWELL RUBBERMAID INC 5/8/2012 NWL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: THOMAS E. CLARKE MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: ELIZABETH CUTHBERT-MILLETT MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: DOMENICO DE SOLE MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: STEVEN J. STROBEL MANAGEMENT FOR FOR 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2012. MANAGEMENT FOR FOR 3. APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO IMPLEMENT THE ANNUAL ELECTION OF DIRECTORS. MANAGEMENT FOR FOR 4. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker PHILIP MORRIS INTERNATIONAL INC 5/9/2012 PM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: HAROLD BROWN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: LOUIS C. CAMILLERI MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: J. DUDLEY FISHBURN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JENNIFER LI MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: GRAHAM MACKAY MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: SERGIO MARCHIONNE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: KALPANA MORPARIA MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: LUCIO A. NOTO MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: ROBERT B. POLET MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: CARLOS SLIM HELU MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: STEPHEN M. WOLF MANAGEMENT FOR FOR 2. RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS MANAGEMENT FOR FOR 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 4. APPROVAL OF THE PHILIP MORRIS INTERNATIONAL INC. 2012 PERFORMANCE INCENTIVE PLAN MANAGEMENT AGAINST FOR 5. STOCKHOLDER PROPOSAL 1 - INDEPENDENT BOARD CHAIR ISSUER AGAINST FOR 6. STOCKHOLDER PROPOSAL 2 - CREATE AN INDEPENDENT ETHICS COMMITTEE ISSUER Company Name Meeting Date CUSIP Ticker CONOCOPHILLIPS 5/9/2012 20825C104 COP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: RUTH R. HARKIN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: RYAN M. LANCE MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: MOHD H. MARICAN MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: HAROLD W. MCGRAW III MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: JAMES J. MULVA MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: HARALD J. NORVIK MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: WILLIAM K. REILLY MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: KATHRYN C. TURNER MANAGEMENT FOR FOR 1O.0 ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. MANAGEMENT FOR FOR 2. PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. MANAGEMENT FOR FOR 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 4. COMPANY ENVIRONMENTAL POLICY (LOUISIANA WETLANDS). ISSUER AGAINST FOR 5. ACCIDENT RISK MITIGATION. ISSUER AGAINST FOR 6. REPORT ON GRASSROOTS LOBBYING EXPENDITURES. ISSUER AGAINST FOR 7. GREENHOUSE GAS REDUCTION TARGETS. ISSUER AGAINST FOR 8. GENDER EXPRESSION NON- DISCRIMINATION. ISSUER Company Name Meeting Date CUSIP Ticker KOHLS CORPORATION 5/10/2012 KSS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: PETER BONEPARTH MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: STEVEN A. BURD MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JOHN F. HERMA MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: DALE E. JONES MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM S. KELLOGG MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: KEVIN MANSELL MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JOHN E. SCHLIFSKE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: FRANK V. SICA MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: PETER M. SOMMERHAUSER MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: STEPHANIE A. STREETER MANAGEMENT FOR FOR 1K.ELECTION OF DIRECTOR: NINA G. VACA MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: STEPHEN E. WATSON MANAGEMENT FOR FOR 2. RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 3. ADVISORY VOTE ON APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT AGAINST FOR 4. SHAREHOLDER PROPOSAL: ANIMAL FUR POLICY. ISSUER AGAINST FOR 5. SHAREHOLDER PROPOSAL: SUCCESSION PLANNING AND REPORTING. ISSUER AGAINST FOR 6. SHAREHOLDER PROPOSAL: EXECUTIVES TO RETAIN SIGNIFICANT STOCK. ISSUER Company Name Meeting Date CUSIP Ticker GILEAD SCIENCES, INC 5/10/2012 GILD Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR 1. JOHN F. COGAN FOR FOR 2. ETIENNE F. DAVIGNON FOR FOR 3. JAMES M. DENNY FOR FOR 4. CARLA A. HILLS FOR FOR 5. KEVIN E. LOFTON FOR FOR 6. JOHN W. MADIGAN FOR FOR 7. JOHN C. MARTIN FOR FOR 8.GORDON E. MOORE FOR FOR 9. NICHOLAS G. MOORE FOR FOR 10. RICHARD J. WHITLEY FOR FOR 11. GAYLE E. WILSON FOR FOR 12. PER WOLD-OLSEN FOR FOR 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. MANAGEMENT FOR FOR 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. MANAGEMENT AGAINST FOR 5. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. ISSUER AGAINST FOR 6. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO REDEEM GILEAD'S POISON PILL UNLESS THE PLAN IS SUBJECT TO A STOCKHOLDER VOTE. ISSUER Company Name Meeting Date CUSIP Ticker CVS CAREMARK CORPORATION 5/10/2012 CVS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: C. DAVID BROWN II MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: DAVID W. DORMAN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: ANNE M. FINUCANE MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: KRISTEN GIBNEY WILLIAMS MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: MARIAN L. HEARD MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: LARRY J. MERLO MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JEAN-PIERRE MILLON MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: C.A. LANCE PICCOLO MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: RICHARD J. SWIFT MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: TONY L. WHITE MANAGEMENT FOR FOR 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. MANAGEMENT FOR FOR 3. PROPOSAL TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. MANAGEMENT FOR FOR 4. MANAGEMENT PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT. MANAGEMENT AGAINST FOR 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. ISSUER Company Name Meeting Date CUSIP Ticker AMERICAN WATER WORKS COMPANY INC 5/11/2012 AWK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: STEPHEN P. ADIK MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MARTHA CLARK GOSS MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JULIE A. DOBSON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: RICHARD R. GRIGG MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JULIA L. JOHNSON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: GEORGE MACKENZIE MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: WILLIAM J. MARRAZZO MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JEFFRY E. STERBA MANAGEMENT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDED DECEMBER 31, 2012. MANAGEMENT FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 4. STOCKHOLDER PROPOSAL REGARDING AN AMENDMENT TO THE COMPANY'S ANNUAL INCENTIVE PLAN. ISSUER Company Name Meeting Date CUSIP Ticker JPMORGAN CHASE & CO 5/15/2012 46625H100 JPM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JAMES A. BELL MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: CRANDALL C. BOWLES MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: STEPHEN B. BURKE MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: DAVID M. COTE MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JAMES S. CROWN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: JAMES DIMON MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: ELLEN V. FUTTER MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON MANAGEMENT FOR FOR 2. APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR FOR 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MANAGEMENT AGAINST FOR 4. POLITICAL NON-PARTISANSHIP ISSUER AGAINST FOR 5. INDEPENDENT DIRECTOR AS CHAIRMAN ISSUER AGAINST FOR 6. LOAN SERVICING ISSUER AGAINST FOR 7. CORPORATE POLITICAL CONTRIBUTIONS REPORT ISSUER AGAINST FOR 8. GENOCIDE-FREE INVESTING ISSUER AGAINST FOR 9. SHAREHOLDER ACTION BY WRITTEN CONSENT ISSUER AGAINST FOR 10. STOCK RETENTION ISSUER Company Name Meeting Date CUSIP Ticker WELLPOINT INC 5/16/2012 94973V107 WLP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: LENOX D. BAKER, JR., M.D. MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: SUSAN B. BAYH MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JULIE A. HILL MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: RAMIRO G. PERU MANAGEMENT FOR FOR 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. MANAGEMENT FOR FOR 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MANAGEMENT AGAINST FOR 4. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO REQUIRE SEMI-ANNUAL REPORTING ON POLITICAL CONTRIBUTIONS AND EXPENDITURES. ISSUER Company Name Meeting Date CUSIP Ticker HALLIBURTON COMPANY 5/16/2012 HAL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.A ELECTION OF DIRECTOR: A.M. BENNETT MANGAEMENT FOR FOR 1B. ELECTION OF DIRECTOR: J.R. BOYD MANGAEMENT FOR FOR 1C. ELECTION OF DIRECTOR: M. CARROLL MANGAEMENT FOR FOR 1D. ELECTION OF DIRECTOR: N.K. DICCIANI MANGAEMENT FOR FOR 1E. ELECTION OF DIRECTOR: M.S. GERBER MANGAEMENT FOR FOR 1F. ELECTION OF DIRECTOR: S.M. GILLIS MANGAEMENT FOR FOR 1G. ELECTION OF DIRECTOR: A.S. JUM'AH MANGAEMENT FOR FOR 1H. ELECTION OF DIRECTOR: D.J. LESAR MANGAEMENT FOR FOR 1I. ELECTION OF DIRECTOR: R.A. MALONE MANGAEMENT FOR FOR 1J. ELECTION OF DIRECTOR: J.L. MARTIN MANGAEMENT FOR FOR 1K. ELECTION OF DIRECTOR: D.L. REED MANGAEMENT FOR FOR 2. PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. MANGAEMENT FOR FOR 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MANGAEMENT FOR FOR 4. PROPOSAL TO AMEND AND RESTATE THE HALLIBURTON COMPANY STOCK AND INCENTIVE PLAN. MANGAEMENT Company Name Meeting Date CUSIP Ticker HOLLYFRONTIER CORPORATION 5/16/2012 HFC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: DOUGLAS Y. BECH MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: BUFORD P. BERRY MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MATTHEW P. CLIFTON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: LELDON E. ECHOLS MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: R. KEVIN HARDAGE MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: MICHAEL C. JENNINGS MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: ROBERT J. KOSTELNIK MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JAMES H. LEE MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: ROBERT G. MCKENZIE MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: FRANKLIN MYERS MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: MICHAEL E. ROSE MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: TOMMY A. VALENTA MANAGEMENT FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT FOR FOR 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 MANAGEMENT Company Name Meeting Date CUSIP Ticker STATE STREET CORPORATION 5/16/2012 STT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: K. BURNES MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: P. COYM MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: P. DE SAINT- AIGNAN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: A. FAWCETT MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: D. GRUBER MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: L. HILL MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: J. HOOLEY MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: R. KAPLAN MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: R. SERGEL MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: R. SKATES MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: G. SUMME MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: R. WEISSMAN MANAGEMENT FOR FOR 2. TO APPROVE AN ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 3. APPROVE THE AMENDED AND RESTATED 2 BY 15.5 MILLION THE NUMBER OF SHARES OF COMMON STOCK. MANAGEMENT FOR FOR 4. RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. MANAGEMENT Company Name Meeting Date CUSIP Ticker ACE LIMITED 5/16/2012 H0023R105 ACE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.1 ELECTION OF DIRECTOR: MICHAEL G. ATIEH MANAGEMENT FOR FOR 1.2 ELECTION OF DIRECTOR: MARY A. CIRILLO MANAGEMENT FOR FOR 1.3 ELECTION OF DIRECTOR: THOMAS J. NEFF MANAGEMENT FOR FOR 2.1 APPROVAL OF THE ANNUAL REPORT MANAGEMENT FOR FOR 2.2 APPROVAL OF THE STATUTORY FINANCIAL STATEMENTS OF ACE LIMITED MANAGEMENT FOR FOR 2.3 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS MANAGEMENT FOR FOR 3. ALLOCATION OF DISPOSABLE PROFIT MANAGEMENT FOR FOR 4. DISCHARGE OF THE BOARD OF DIRECTORS MANAGEMENT FOR FOR 5. AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING TO AUTHORIZED SHARE CAPITAL FOR GENERAL PURPOSES MANAGEMENT FOR FOR 6.1 ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING MANAGEMENT FOR FOR 6.2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2012 MANAGEMENT FOR FOR 6.3 ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING MANAGEMENT FOR FOR 7. APPROVAL OF THE PAYMENT OF A DIVIDEND IN THE FORM OF A DISTRIBUTION THROUGH REDUCTION OF THE PAR VALUE OF OUR SHARES MANAGEMENT FOR FOR 8. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 9. AMENDMENT TO THE ACE LIMITED EMPLOYEE STOCK PURCHASE PLAN MANAGEMENT Company Name Meeting Date CUSIP Ticker INTEL CORPORATION 5/17/2012 INTC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: REED E. HUNDT MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: PAUL S. OTELLINI MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: DAVID S. POTTRUCK MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: FRANK D. YEARY MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE MANAGEMENT FOR FOR 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR MANAGEMENT FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MANAGEMENT AGAINST FOR 4. STOCKHOLDER PROPOSAL: WHETHER TO HOLD AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS ISSUER Company Name Meeting Date CUSIP Ticker WESTAR ENERGY, INC 5/17/2012 95709T100 WR Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANGEMENT FOR FOR 1. CHARLES Q. CHANDLER IV FOR FOR 2. R. A. EDWARDS III FOR FOR 3. SANDRA A. J. LAWRENCE FOR FOR 4. MICHAEL F. MORRISSEY FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MANGEMENT FOR FOR 3. RATIFICATION AND CONFIRMATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. MANGEMENT Company Name Meeting Date CUSIP Ticker GENTEX CORPORATION 5/17/2012 GNTX Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR 1. FRED BAUER FOR FOR 2. GARY GOODE FOR FOR 3. JIM WALLACE FOR FOR 2. A PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. MANAGEMENT FOR FOR 3. A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS ISSUE A SUSTAINABILITY REPORT. MANAGEMENT FOR FOR 4. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. MANAGEMENT FOR FOR 5. TO APPROVE, BY NON-BINDING VOTE, COMPENSATION OF NAMED EXECUTIVE OFFICERS. MANAGEMENT FOR FOR 6. TO APPROVE THE 2 RESTATED NONEMPLOYEE DIRECTOR STOCK OPTION PLAN. MANAGEMENT Company Name Meeting Date CUSIP Ticker THE JONES GROUP INC 5/17/2012 48020T101 JNY Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: WESLEY R. CARD MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: SIDNEY KIMMEL MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MATTHEW H. KAMENS MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: GERALD C. CROTTY MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: LOWELL W. ROBINSON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: ROBERT L. METTLER MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: MARGARET H. GEORGIADIS MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JOHN D. DEMSEY MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: JEFFREY D. NUECHTERLEIN MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: ANN MARIE C. WILKINS MANAGEMENT FOR FOR 2. RATIFICATION OF BDO USA, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE CORPORATION FOR THE YEAR 2012. MANAGEMENT FOR FOR 3. APPROVAL OF AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 4. REAPPROVAL OF THE MATERIAL TERMS FOR PERFORMANCE-BASED AWARDS UNDER THE 2 INCENTIVE PLAN. MANAGEMENT Company Name Meeting Date CUSIP Ticker VCA ANTECH INC 5/21/2012 WOOF Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANGEMENT FOR FOR 1. JOHN M. BAUMER FOR FOR 2. FRANK REDDICK FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. MANGEMENT FOR FOR 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MANGEMENT Company Name Meeting Date CUSIP Ticker MERCK & CO INC 5/22/2012 58933Y105 MRK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: THOMAS R. CECH MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: KENNETH C. FRAZIER MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: THOMAS H. GLOCER MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: C. ROBERT KIDDER MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: CARLOS E. REPRESAS MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: CRAIG B. THOMPSON MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: PETER C. WENDELL MANAGEMENT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. MANAGEMENT FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 4. SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDER ACTION BY WRITTEN CONSENT. ISSUER AGAINST FOR 5. SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREHOLDER MEETINGS. ISSUER AGAINST FOR 6. SHAREHOLDER PROPOSAL CONCERNING REPORT ON CHARITABLE AND POLITICAL CONTRIBUTIONS. ISSUER Company Name Meeting Date CUSIP Ticker THE WESTERN UNION COMPANY 5/23/2012 WU Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RICHARD A. GOODMAN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: ROBERTO G. MENDOZA MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MICHAEL A. MILES, JR. MANAGEMENT FOR FOR 2. AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CLASSIFICATION OF THE BOARD OF DIRECTORS MANAGEMENT FOR FOR 3. RATIFICATION OF SELECTION OF AUDITORS MANAGEMENT FOR FOR 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 5. APPROVAL OF MATERIAL TERMS OF THE EXPANDED PERFORMANCE MEASURES UNDER THE COMPANY'S 2006 LONG-TERM INCENTIVE PLAN MANAGEMENT AGAINST FOR 6.STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER PROXY ACCESS ISSUER AGAINST FOR 7. STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS ISSUER Company Name Meeting Date CUSIP Ticker AMGEN INC 5/23/2012 AMGN Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: DR. TYLER JACKS MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: DR. GILBERT S. OMENN MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: ADM. J. PAUL REASON, USN (RETIRED) MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: MR. LEONARD D.SCHAEFFER MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: MR. KEVIN W. SHARER MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR MANAGEMENT FOR FOR 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, MANAGEMENT FOR FOR 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 4. TO APPROVE AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE STOCKHOLDER ACTION BY WRITTEN CONSENT. MANAGEMENT AGAINST FOR 5A. STOCKHOLDER PROPOSAL #1 (INDEPENDENT CHAIRMAN OF THE BOARD). ISSUER AGAINST FOR 5B. STOCKHOLDER PROPOSAL #2 (TRANSPARENCY IN ANIMAL USE). ISSUER AGAINST FOR 5C. STOCKHOLDER PROPOSAL #3 (REQUEST FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES). ISSUER AGAINST FOR 5D. STOCKHOLDER PROPOSAL #4 (CEO TO SERVE ON A MAXIMUM OF ONE OTHER BOARD). ISSUER Company Name Meeting Date CUSIP Ticker CENTURYLINK INC 5/23/2012 CTL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. APPROVE CHARTER AMENDMENT TO DECLASSIFY OUR BOARD OF DIRECTORS. MANGEMENT FOR FOR 1B. APPROVE CHARTER AMENDMENT TO INCREASE OUR AUTHORIZED SHARES. MANGEMENT 2. DIRECTOR MANGEMENT FOR FOR 1. FRED R. NICHOLS FOR FOR 2. HARVEY P. PERRY FOR FOR 3 .LAURIE A. SIEGEL FOR FOR 4. JOSEPH R. ZIMMEL FOR FOR 3. RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2012. MANGEMENT FOR FOR 4. ADVISORY VOTE REGARDING OUR EXECUTIVE COMPENSATION. MANGEMENT AGAINST FOR 5A. SHAREHOLDER PROPOSAL REGARDING BONUS DEFERRALS. ISSUER AGAINST FOR 5B. SHAREHOLDER PROPOSAL REGARDING PERFORMANCE-BASED RESTRICTED STOCK. ISSUER AGAINST FOR 5C. SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORTS. ISSUER Company Name Meeting Date CUSIP Ticker APACHE CORPORATION 5/24/2012 APA Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. ELECTION OF DIRECTOR: SCOTT D. JOSEY MANAGEMENT FOR FOR 2. ELECTION OF DIRECTOR: GEORGE D. LAWRENCE MANAGEMENT FOR FOR 3. ELECTION OF DIRECTOR: RODMAN D. PATTON MANAGEMENT FOR FOR 4. ELECTION OF DIRECTOR: CHARLES J. PITMAN MANAGEMENT FOR FOR 5. RATIFICATION OF ERNST & YOUNG LLP AS APACHE'S INDEPENDENT AUDITORS MANAGEMENT FOR FOR 6. ADVISORY VOTE TO APPROVE THE COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS MANAGEMENT AGAINST FOR 7. SHAREHOLDER PROPOSAL TO REPEAL APACHE'S CLASSIFIED BOARD OF DIRECTORS ISSUER Company Name Meeting Date CUSIP Ticker BLACKROCK INC 5/24/2012 09247X101 BLK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: LAURENCE D. FINK MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: ROBERT S. KAPITO MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: THOMAS H. O'BRIEN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: IVAN G. SEIDENBERG MANAGEMENT FOR FOR 2. APPROVAL OF THE AMENDMENT TO BLACKROCK'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY BLACKROCK'S BOARD OF DIRECTORS. MANAGEMENT FOR FOR 3. APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED AND DISCUSSED IN THE PROXY STATEMENT. MANAGEMENT FOR FOR 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS BLACKROCK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. MANAGEMENT Company Name Meeting Date CUSIP Ticker NEXTERA ENGERY INC 5/25/2012 65339F101 NEE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: SHERRY S. BARRAT MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: ROBERT M. BEALL, II MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JAMES L. CAMAREN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: KENNETH B. DUNN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: J. BRIAN FERGUSON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: LEWIS HAY, III MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: TONI JENNINGS MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: OLIVER D. KINGSLEY, JR. MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: RUDY E. SCHUPP MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: WILLIAM H. SWANSON MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: MICHAEL H. THAMAN MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: HANSEL E. TOOKES, II MANAGEMENT FOR FOR 2. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS NEXTERA ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. MANAGEMENT FOR FOR 3. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF NEXTERA ENERGY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. MANAGEMENT Company Name Meeting Date CUSIP Ticker EXXON MOBIL CORPORATION 5/30/2012 30231G102 XOM Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR 1. M.J. BOSKIN FOR FOR 2. P. BRABECK-LETMATHE FOR FOR 3. L.R. FAULKNER FOR FOR 4. J.S. FISHMAN FOR FOR 5. H.H. FORE FOR FOR 6. K.C. FRAZIER FOR FOR 7. W.W. GEORGE FOR FOR 8. S.J. PALMISANO FOR FOR 9. S.S REINEMUND FOR FOR 10. R.W. TILLERSON FOR FOR 11. E.E. WHITACRE, JR. FOR FOR 2. RATIFICATION OF INDEPENDENT AUDITORS () MANAGEMENT FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () MANAGEMENT AGAINST FOR 4. INDEPENDENT CHAIRMAN () ISSUER AGAINST FOR 5. MAJORITY VOTE FOR DIRECTORS () ISSUER AGAINST FOR 6. REPORT ON POLITICAL CONTRIBUTIONS () ISSUER AGAINST FOR 7. AMENDMENT OF EEO POLICY () ISSUER AGAINST FOR 8. REPORT ON NATURAL GAS PRODUCTION () ISSUER AGAINST FOR 9. GREENHOUSE GAS EMISSIONS GOALS () ISSUER Company Name Meeting Date CUSIP Ticker CHEVRON CORPORATION 5/30/2012 CVX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: L.F. DEILY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: R.E. DENHAM MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: C. HAGEL MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: E. HERNANDEZ MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: G.L. KIRKLAND MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: C.W. MOORMAN MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: K.W. SHARER MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: J.G. STUMPF MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: R.D. SUGAR MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: C. WARE MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: J.S. WATSON MANAGEMENT FOR FOR 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MANAGEMENT AGAINST FOR 4. EXCLUSIVE FORUM PROVISIONS ISSUER AGAINST FOR 5. INDEPENDENT CHAIRMAN ISSUER AGAINST FOR 6. LOBBYING DISCLOSURE ISSUER AGAINST FOR 7. COUNTRY SELECTION GUIDELINES ISSUER AGAINST FOR 8. HYDRAULIC FRACTURING ISSUER AGAINST FOR 9. ACCIDENT RISK OVERSIGHT ISSUER AGAINST FOR 10. SPECIAL MEETINGS ISSUER AGAINST FOR 11. INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE ISSUER Company Name Meeting Date CUSIP Ticker EXPRESS SCRIPTS HOLDING COMPANY 5/30/2012 30219G108 ESRX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: GARY G. BENANAV MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MAURA C. BREEN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: WILLIAM J. DELANEY MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: THOMAS P. MAC MAHON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: FRANK MERGENTHALER MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: WOODROW A. MYERS, JR., MD MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JOHN O. PARKER, JR. MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: GEORGE PAZ MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: MYRTLE S. POTTER MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: WILLIAM L. ROPER, MD, MPH MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: SAMUEL K. SKINNER MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: SEYMOUR STERNBERG MANAGEMENT FOR FOR 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE COMPANY'S CURRENT FISCAL YEAR. MANAGEMENT FOR FOR 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 4. STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL CONTRIBUTIONS. ISSUER AGAINST FOR 5. STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT. ISSUER Company Name Meeting Date CUSIP Ticker COMCAST CORPORATION 5/31/2012 20030N101 CMCSA Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR 1. KENNETH J. BACON FOR FOR 2. SHELDON M. BONOVITZ FOR FOR 3. JOSEPH J. COLLINS FOR FOR 4. J. MICHAEL COOK FOR FOR 5. GERALD L. HASSELL FOR FOR 6. JEFFREY A. HONICKMAN FOR FOR 7. EDUARDO G. MESTRE FOR FOR 8. BRIAN L. ROBERTS FOR FOR 9. RALPH J. ROBERTS FOR FOR 10. JOHNATHAN A. RODGERS FOR FOR 11. DR. JUDITH RODIN FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT AUDITORS MANAGEMENT FOR FOR 3. APPROVAL OF THE COMCAST CORPORATION 2 PURCHASE PLAN MANAGEMENT FOR FOR 4. APPROVAL OF THE COMCAST - NBCUNIVERSAL 2 PURCHASE PLAN MANAGEMENT AGAINST FOR 5. TO PROVIDE FOR CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS ISSUER AGAINST FOR 6. TO REQUIRE THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR ISSUER AGAINST FOR 7. TO ADOPT A SHARE RETENTION POLICY FOR SENIOR EXECUTIVES ISSUER AGAINST FOR 8. TO MAKE POISON PILLS SUBJECT TO A SHAREHOLDER VOTE ISSUER Company Name Meeting Date CUSIP Ticker WAL-MART STORES INC 6/1/2012 WMT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: JAMES W. BREYER MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JAMES I. CASH, JR. MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: ROGER C. CORBETT MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: DOUGLAS N. DAFT MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: MICHAEL T. DUKE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: MARISSA A. MAYER MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: GREGORY B. PENNER MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: STEVEN S REINEMUND MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: ARNE M. SORENSON MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: JIM C. WALTON MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: S. ROBSON WALTON MANAGEMENT FOR FOR 1O. ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS MANAGEMENT FOR FOR 1P. ELECTION OF DIRECTOR: LINDA S. WOLF MANAGEMENT FOR FOR 02. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS MANAGEMENT FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MANAGEMENT AGAINST FOR 4. POLITICAL CONTRIBUTIONS REPORT ISSUER AGAINST FOR 5. DIRECTOR NOMINATION POLICY ISSUER AGAINST FOR 6. REPORT REGARDING INCENTIVE COMPENSATION PROGRAMS ISSUER Company Name Meeting Date CUSIP Ticker STAPLES, INC 6/4/2012 SPLS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: BASIL L. ANDERSON MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: ARTHUR M. BLANK MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: DREW G. FAUST MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JUSTIN KING MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: CAROL MEYROWITZ MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: ROWLAND T. MORIARTY MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: ROBERT C. NAKASONE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: RONALD L. SARGENT MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: ELIZABETH A. SMITH MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: ROBERT E. SULENTIC MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: VIJAY VISHWANATH MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: PAUL F. WALSH MANAGEMENT FOR FOR 2. APPROVAL OF AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ALLOW STOCKHOLDER ACTION BY MAJORITY WRITTEN CONSENT. MANAGEMENT FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT FOR FOR 4. APPROVAL OF THE COMPANY'S AMENDED AND RESTATED LONG TERM CASH INCENTIVE PLAN. MANAGEMENT FOR FOR 5. APPROVAL OF THE COMPANY'S AMENDED AND RESTATED EXECUTIVE OFFICER INCENTIVE PLAN. MANAGEMENT FOR FOR 6. APPROVAL OF THE COMPANY'S 2012 EMPLOYEE STOCK PURCHASE PLAN. MANAGEMENT FOR FOR 7. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS STAPLES' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. MANAGEMENT AGAINST FOR 8. NON-BINDING STOCKHOLDER PROPOSAL REGARDING A REQUIREMENT FOR SENIOR EXECUTIVES TO HOLD 75% NET AFTER-TAX SHARES ACQUIRED THROUGH COMPENSATION PLANS AND PROHIBITION ON HEDGING OF HELD SHARES. ISSUER Company Name Meeting Date CUSIP Ticker INGERSOLL-RAND PLC 6/7/2012 G47791101 IR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: A.C. BERZIN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: J. BRUTON MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: J.L. COHON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: G.D. FORSEE MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: P.C. GODSOE MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: E.E. HAGENLOCKER MANAGEMENT FOR FOR 1G.ELECTION OF DIRECTOR: C.J. HORNER MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: M.W. LAMACH MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: T.E. MARTIN MANAGEMENT FOR FOR 1J.ELECTION OF DIRECTOR: R.J. SWIFT MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: T.L. WHITE MANAGEMENT FOR FOR 2. ADVISORY APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MANAGEMENT FOR FOR 3. APPROVAL OF THE APPOINTMENT OF INDEPENDENT AUDITORS AND AUTHORIZATION OF THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION MANAGEMENT Company Name Meeting Date CUSIP Ticker CHESAPEAKE ENERGY CORPORATION 6/8/2012 CHK Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR 1. RICHARD K. DAVIDSON FOR FOR 2. V. BURNS HARGIS FOR FOR 2. TO APPROVE AN AMENDMENT TO OUR BYLAWS TO IMPLEMENT MAJORITY VOTING IN DIRECTOR ELECTIONS. MANAGEMENT FOR FOR 3. AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT FOR FOR 4. TO APPROVE AN AMENDMENT TO OUR LONG TERM INCENTIVE PLAN. MANAGEMENT FOR FOR 5. TO APPROVE THE ANNUAL INCENTIVE PLAN. MANAGEMENT FOR FOR 6. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012. MANAGEMENT AGAINST FOR 7. SHAREHOLDER PROPOSAL RELATING TO RE-INCORPORATION IN DELAWARE. ISSUER AGAINST FOR 8. SHAREHOLDER PROPOSAL RELATING TO POLITICAL LOBBYING EXPENDITURES. ISSUER AGAINST FOR 9. SHAREHOLDER PROPOSAL RELATING TO THE SUPERMAJORITY VOTING STANDARD. ISSUER AGAINST FOR 10. SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS. ISSUER Company Name Meeting Date CUSIP Ticker TARGET CORPORATION 6/13/2012 87612E106 TGT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: ROXANNE S. AUSTIN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: CALVIN DARDEN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MARY N. DILLON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JAMES A. JOHNSON MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: MARY E. MINNICK MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: ANNE M. MULCAHY MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: DERICA W. RICE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: GREGG W. STEINHAFEL MANAGEMENT AGAINST FOR 1J. ELECTION OF DIRECTOR: JOHN G. STUMPF ISSUER AGAINST FOR 1K. ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO ISSUER Company Name Meeting Date CUSIP Ticker ABERCROMBIE & FITCH CO 6/14/2012 ANF Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JAMES B. BACHMANN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MICHAEL S. JEFFRIES MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JOHN W. KESSLER MANAGEMENT FOR FOR 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. MANAGEMENT FOR FOR 4. RE-APPROVE THE ABERCROMBIE & FITCH CO. INCENTIVE COMPENSATION PERFORMANCE PLAN. MANAGEMENT Company Name Meeting Date CUSIP Ticker GOOGLE INC 6/21/2012 38259P508 GOOG Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR 1. LARRY PAGE FOR FOR 2. SERGEY BRIN FOR FOR 3. ERIC E. SCHMIDT FOR FOR 4. L. JOHN DOERR FOR FOR 5. DIANE B. GREENE FOR FOR 6. JOHN L. HENNESSY FOR FOR 7. ANN MATHER FOR FOR 8. PAUL S. OTELLINI FOR FOR 9. K. RAM SHRIRAM FOR FOR 10. SHIRLEY M. TILGHMAN FOR FOR 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. MANAGEMENT FOR FOR 3A. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ESTABLISH THE CLASS C CAPITAL STOCK AND TO MAKE CERTAIN CLARIFYING CHANGES. MANAGEMENT FOR FOR 3B. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK FROM 6 BILLION TO 9 BILLION. MANAGEMENT FOR FOR 3C. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE TREATMENT OF SHARES OF CLASS A COMMON STOCK IN A MANNER THAT IS AT LEAST AS FAVORABLE AS THE SHARES OF CLASS B COMMON STOCK. MANAGEMENT FOR FOR 2. THE APPROVAL OF GOOGLE'S 2 MANAGEMENT FOR FOR 4. THE APPROVAL OF GOOGLE'S 2012 INCENTIVE COMPENSATION PLAN FOR EMPLOYEES AND CONSULTANTS OF MOTOROLA MOBILITY. MANAGEMENT FOR FOR 5. A STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. MANAGEMENT AGAINST FOR 6. A STOCKHOLDER PROPOSAL REGARDING MANDATORY ARBITRATION OF CERTAIN SHAREHOLDER CLAIMS, IF PROPERLY PRESENTED AT THE MEETING. ISSUER AGAINST FOR 7. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. ISSUER Company Name Meeting Date CUSIP Ticker THE KROGER CO 6/21/2012 KR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: REUBEN V. ANDERSON MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: ROBERT D. BEYER MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: DAVID B. DILLON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN J. KROPF MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JOHN T. LAMACCHIA MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: DAVID B. LEWIS MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: W. RODNEY MCMULLEN MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JORGE P. MONTOYA MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: CLYDE R. MOORE MANAGEMENT FOR FOR 1J .ELECTION OF DIRECTOR: SUSAN M. PHILLIPS MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: STEVEN R. ROGEL MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: JAMES A. RUNDE MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: RONALD L. SARGENT MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: BOBBY S. SHACKOULS MANAGEMENT FOR FOR 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 3. APPROVAL OF PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. MANAGEMENT AGAINST FOR 4. A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO RECOMMENDREVISION OF KROGER'S CODE OF CONDUCT. ISSUER AGAINST FOR 5. A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO ISSUE A REPORT REGARDING EXTENDED PRODUCER RESPONSIBILITY FOR POST-CONSUMER PACKAGE RECYCLING. ISSUER Name of Fund: COUNTRY VP GROWTH Period: July 2011-June 2012 Company Name Meeting Date CUSIP Ticker RESEARCH IN MOTION LIMITIED 7/13/2010 RIMM Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT 1. JAMES L. BALSILLIE 2. MIKE LAZARIDIS 3. DAVID KERR 4. CLAUDIA KOTCHKA 5. ROGER MARTIN 6. JOHN RICHARDSON 7. BARBARA STYMIEST 8. ANTONIO VIANA-BAPTISTA 9. JOHN WETMORE 02. RESOLUTION APPROVING THE RE-APPOINTMENT OF THE AUDITORS OF THE COMPANY AND AUTHORIZING THE BOARD OF DIRECTORS TO FIX THE AUDITORS' REMUNERATION. MANAGEMENT 03. THE SHAREHOLDER PROPOSAL SET OUT IN SCHEDULE "A" OF THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR FOR THE MEETING. ISSUER Company Name Meeting Date CUSIP Ticker DELL 7/15/2011 24702R101 DELL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR FOR 1. JAMES W. BREYER FOR FOR 2. DONALD J. CARTY FOR FOR 3. MICHAEL S. DELL FOR FOR 4. WILLIAM H. GRAY, III FOR FOR 5. GERARD J. KLEISTERLEE FOR FOR 6. THOMAS W. LUCE, III FOR FOR 7. KLAUS S. LUFT FOR FOR 8. ALEX J. MANDL FOR FOR 9. SHANTANU NARAYEN FOR FOR 10. H. ROSS PEROT, JR. FOR FOR 02. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS DELL'S NDEPENDENT AUDITOR FOR FISCAL 2012 MANAGEMENT FOR FOR 03. APPROVAL, ON AN ADVISORY BASIS, OF DELL'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON WHETHER FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION SHOULD OCCUR EVERY 1 YEAR, EVERY 2 YEARS OR EVERY 3 YEARS MANAGEMENT AGAINST FOR SH1. INDEPENDENT CHAIRMAN ISSUER AGAINST FOR SH2. STOCKHOLDER ACTION BY WRITTEN CONSENT ISSUER AGAINST FOR SH3. DECLARATION OF DIVIDENDS ISSUER Company Name Meeting Date CUSIP Ticker VODAFONE GROUP PLC 7/26/2011 VOD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. TO RECEIVE THE COMPANY'S ACCOUNTS AND REPORTS OF THE DIRECTORS AND THE AUDITOR FOR THE YEAR ENDED 31 MARCH 2 FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 02. TO ELECT GERARD KLEISTERLEE AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 03. TO RE-ELECT JOHN BUCHANAN AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 04. TO RE-ELECT VITTORIO COLAO AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 05. TO RE-ELECT MICHEL COMBES AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 06. TO RE-ELECT ANDY HALFORD AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 07. TO RE-ELECT STEPHEN PUSEY AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 08. TO ELECT RENEE JAMES AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 09. TO RE-ELECT ALAN JEBSON AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 10. TO RE-ELECT SAMUEL JONAH AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 11. TO RE-ELECT NICK LAND AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 12. TO RE-ELECT ANNE LAUVERGEON AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 13. TO RE-ELECT LUC VANDEVELDE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) (MEMBER OF THE REMUNERATION COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 14. TO RE-ELECT ANTHONY WATSON AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) (MEMBER OF THE REMUNERATION COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 15. TO RE-ELECT PHILIP YEA AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 16. TO APPROVE A FINAL DIVIDEND OF 6.05P PER ORDINARY SHARE MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 17. TO APPROVE THE REMUNERATION REPORT OF THE BOARD FOR THE YEAR ENDED 31 MARCH 2 FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 18. TO RE-APPOINT DELOITTE LLP AS AUDITOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 19. TO AUTHORISE THE AUDIT COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR 20. TO AUTHORISE THE DIRECTORS TO ALLOT SHARES MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR S21. TO AUTHORISE THE DIRECTORS TO DIS-APPLY PRE- EMPTION RIGHTS MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR S22. TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SECTION 701, COMPANIES ACT 2006) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT FOR FOR S23. TO AUTHORISE THE CALLING OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING ON NOT LESS THAN 14 CLEAR DAYS' NOTICE MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED MANAGEMENT The COUNTRY Bond and COUNTRY VP Bond Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)COUNTRY Mutual Funds Trust By (Signature and Title)*/s/Philip T. Nelson Philip T. Nelson President Date August 20, 2012 * Print the name and title of each signing officer under his or her signature.
